Citation Nr: 1441068	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  13-29 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include as secondary to left knee disability.

2.  Entitlement to whether new and material evidence has been received to reopen the claim of service connection for left knee disability.


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied, in pertinent part, entitlement to service connection for a right knee disability.

A review of the Virtual VA paperless claims processing system reveals documents that are duplicative of the evidence contained in the case file or are not pertinent to the appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time.

The issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right knee disability, disease, or injury that is related to service.

2.  Osgood-Schlatter's disease of the left knee is not a service-connected disability.


CONCLUSIONS OF LAW

1. Right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. § 3.303 (2013).

2. Right knee disability is not proximately due to, the result of, or aggravated a service connected diease or injury.  38 U.S.C.A. § 1110 (West 2012); 38 C.F.R. § 3.310 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA applies to the instant claim.

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

The duty to notify in this case was satisfied by letters, dated January 2012 and February 2012, sent to the Veteran prior to adjudication by the RO, and by a letter sent to the Veteran in May 2012 notifying him of the RO's ratings decision.  The claim was last adjudicated in September 2013, after which the Veteran was notified with a letter and a copy of a supplemental statement of the case dated September 2013.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service medical records, and lay statements have been associated with the record and have been reviewed by both the AOJ and the Board in connection with his claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue herein decided.

VA has not afforded the Veteran a comprehensive medical examination relating to his claim of service connection for a right knee disability.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i). 

Under McClendon, in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id.

A VA examination under the standards of McClendon is not warranted in this case.  In short, other than a single statement by the Veteran in his October 2012 notice of disagreement in which he claims a right knee disability, the record contains no evidence of a current right knee disability or persistent or recurrent sympoms of a right knee disability.  See id.  The Veteran does not contend that he suffers from right knee pain or impairment, and the Veteran's medical records do not reveal any evidence of a right knee disability.  A VA examination is thus not required under the VCAA duty to assist. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Pertinent Laws and Regulations

Principles and Regulations of Service Connection

As an initial matter, the Board notes that the Veteran does not claim, and the evidence does not reflect, that his disabilities are the result of combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including arthritis, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309(a)).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Entitlement to Service Connection on a Direct Basis

The Veteran contends that he has a right knee disability due to service.

The existence of a current disability due to a disease or injury incurred in service is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  The current disability element is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of the claim.  Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For the reasons that follow, the record shows that there is insufficient evidence to prove a current right knee disability.

After carefully reviewing the record, including both lay and medical evidence, the only evidence in support of the Veteran's claimed right knee disability is his statement in his October 2012 notice of disagreement that he was "claiming my other knee as secondary to the [left knee] injured while in service."  See October 2012 Notice of Disagreement.  The Veteran has the responsibility to present and support a claim for benefits.  38 U.S.C.A. § 5107.  The Veteran's statement in his notice of disagreement is of very slight probative value, as merely stating he had a disability is not, without additional reasons and explanations, especially "plausible or capable of being believed." See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (articulating the standard for determining credibility). 

Moreover, there is no additional credible evidence suggesting that the Veteran suffers from a current right knee disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (defining disability as the "functional loss of normal body working movements").  The Veteran has not contended that he has any right knee pain or impairment.  A review of the Veteran's service treatment records and subsequent medical records reveal no documented problems associated with the Veteran's right knee, to include any limitations of motion or impairment.  An August 1971 VA examination reveals full range of motion in the right knee and no joint pathology (despite a diagnosis of Osgood-Schlatter's disease in his left knee).  Private medical records stemming from examinations by Premier International Medecines in April 2010 and October 2011 show that on both occasions the Veteran reported "no joint pain." 

Most recently, an April 2012 VA examination revealed no evidence of a right knee disability, disease, or injury.  While the April 2012 examination did indicate a diagnosis of arthritis in the left knee, no arthritis was found in the Veteran's right knee.  Thus, while arthritis is one of the enumerated presumptive conditions of 38 C.F.R. § 3.309(a), the Veteran has not asserted that he has arthritis of his right knee, nor does the evidence of record suggest a finding of right knee arthritis within the one-year presumptive period or at any point since his discharge from service.

In other words, there was no underlying pathology associated with the Veteran's right knee.  See Sanchez-Benitez, 259 F.3d at 1361-62 (holding that, "in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service"). 

Secondary servicec connection

Service connection is warranted for a disability which is proximately due to, is the result of, or is aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a), (b).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

As noted above, the evidence preponderates against a finding of a current disability in the Veteran's right knee.  Also the Board notes that the disability which the Veteran claims caused or aggravated his right knee, Osgood-Schlatter's disease of the left knee, is not service-connected.  Thus, service connection for right knee disability on a secondary basis must be denied.

As the issue of service connection for a left knee disability is in a final denied status, the issue pertaining to the right knee disability is not inextricably intertwined with that issue.

Accordingly, after weighing all the evidence, the Board finds the preponderance of the evidence is against the claim of service connection for a right knee disability, to include as secondary to left knee disability.  See 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 


ORDER

Service connection for right knee disability, to include as secondary to nonservice-connected left knee disability, is denied. 




REMAND

The issue of whether new and material evidence has been received to reopen the claim for service connection for a left knee disability must be remanded for the purposes of issuing the Veteran a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

Furnish the Veteran and his representative an SOC regarding the issue of whether new and material evidence was received to reopen the claim of service connection for a left knee disability.  Also advise him of the time limit for perfecting the appeal of this claim and that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


